Citation Nr: 0638800	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to December 1945, and service in the Regular Philippine Army 
from December 1945 to January 1946.  He died in November 
1992.  The appellant is the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 determination 
notice letter of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

A review of an attachment to the appellant's substantive 
appeal, received in March 2005, shows that she requested a 
videoconference hearing before a Member of the Board.  
However, in a statement, received in September 2005, the 
appellant stated that she wished to withdraw her request for 
a hearing.  Accordingly, appellate review may proceed.  


FINDINGS OF FACT

1.  The veteran died in November 1992, at the age of 73. 

2.  The service department has certified that the veteran had 
recognized guerrilla service from March 1945 to December 
1945, and service in the Regular Philippine Army from 
December 1945 to January 1946.  




CONCLUSION OF LAW

The veteran's military service is not qualifying service for 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that in July 2004, the appellant 
submitted a claim.  See appellant's VA Form 21-534 
("application for dependency and indemnity compensation, 
death pension, and accrued benefits by a surviving spouse or 
child (including death compensation if applicable)."  By 
notice letter issued in September 2004, the RO informed the 
appellant of the denied claim for service connection for 
cause of the veteran's death, and told the appellant that it 
could not approve her claim for pension because she had no 
entitlement under the law.  The RO interpreted documentation, 
dated between November and December of 2004, to include a 
consultation with the appellant, see report of contact (VA 
Form 119), dated in December 2004, to express disagreement 
only with the issue of nonservice-connected death pension 
benefits.  The Statement of the Case, issued in December 
2005, denied entitlement to nonservice-connected death 
pension benefits.  The issue of entitlement to service 
connection for cause of the veteran's death is therefore not 
on appeal.

A certificate of death, received in July 2004, indicates that 
the veteran passed away in November 1992 due to a 
cerebrovascular accident, at age 73.  

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1521, 1541 (West 2002).  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2006).

In this case, the service department verified that the 
veteran was in missing status under the MPA (Missing Persons 
Act) from August 1944 to March 1945, that he had service as a 
recognized guerilla from March 1945 to December 1945, and 
regular PA (Philippine Army) service from December 1945 to 
January 1946.  See NPRC Test Form 02-03.  Despite his 
"missing" status, he was determined to be entitled to pay 
for the period from August 1944 to March 1945, due to his 
recognized guerilla service.  Id.  

An "Affidavit for Philippine Army Personnel", dated in 
December 1945, indicates that the veteran had guerilla 
service from November 1942 to December 1945.  See also 
certification from the Armed Forces of the Philippines, 
Office of Adjutant General, dated in April 2004.    

In summary, the veteran is shown to have only recognized 
guerilla service, and service in the Regular Philippine Army, 
and the law specifically excludes such service for purposes 
of entitlement to death pension benefits.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  The appellant 
has not contested that the veteran had any service other than 
that verified by the service department.  Because the Board 
has concluded that there is no disagreement with respect to 
the veteran's service, the VCAA is not for application and no 
further development is warranted, as noted above.  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.

As a final matter, the Board notes that Congress, in enacting 
the VCAA, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonably possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  The 
service department has certified that the veteran had 
Recognized Guerilla Service from March 1945 to December 1945, 
and service in the Regular Philippine Army from December 1945 
to January 1946.   The appellant does not contend otherwise. 
When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a Federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.







ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.


____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


